Citation Nr: 1003004	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  06-21 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1954 to 
October 1958

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied a compensable 
evaluation for left ear hearing loss.  

The Veteran requested a hearing in his Form 9 received by the 
RO in July 2006.  A Board hearing was scheduled for August 
2007, and the Veteran was notified.  The Veteran failed to 
appear for the hearing.  The Veteran also failed to report 
for a second Board hearing scheduled for March 2008.  To the 
Board's knowledge, the Veteran has offered no explanation as 
to why he was unable to appear for the scheduled hearings, 
and he has since made no request for additional hearings.  
Accordingly, the Board will proceed to a decision on this 
appeal, as if the Veteran's hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

In the May 2009 Board Remand, the Board referred the issue of 
service connection for tinnitus to the RO for appropriate 
action.  This issue has not been adjudicated by the RO and is 
again referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran has Level XI hearing in the left ear.

 
CONCLUSION OF LAW

The criteria for a 10 percent evaluation for hearing loss of 
the left ear have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.85 (Diagnostic Code 6100), 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via a letter sent in October 2004.  He did not 
receive VCAA notice on the fourth or fifth Dingess elements 
until March 2006.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that content-complying VCAA notice must be provided 
prior to an initial unfavorable decision by the RO.  
Pelegrini II, 18 Vet. App. at 120.  The October 2004 VCAA 
letter was sent prior to the RO's initial decision, but there 
was a timing deficiency with regard to the March 2006 notice 
letter.  This timing deficiency was cured, however, by 
readjudication of the claim in an October 2009 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 499 
F.3d 1317, 1323-4 (Fed. Cir. 2007).  
  
In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA treatment records.  In 
addition, VA examinations were provided in October 2004, May 
2006 and October 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The VA also attempted to obtain records from 
the Social Security Administration (SSA), but SSA informed 
the VA that the records had been destroyed.  There is no 
reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

II.  Compensable rating for left ear hearing loss

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to service connection has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. 
§ 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  

For example, with the percentage of discrimination of 70 and 
an average pure tone decibel loss of 64, the numeric 
designation level is "V" for one ear.  The same procedure 
will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing. 

For example, if the better ear has a numeric designation 
level of "V," and the poorer ear has a numeric designation 
level of "VII," the percentage evaluation is 30 percent.  38 
C.F.R. § 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for exceptional patterns of 
hearing impairment under 38 C.F.R. § 4.86.  When the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
either Table VI or Table VIa (utilizing only pure tone 
thresholds) may be used, depending on whichever results in 
the higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a).  When the puretone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, either Table VI or Table VIa will be used, 
depending on whichever results in the higher numeral.  That 
numeral designation will then be elevated to the next higher 
numeral.  Again, each ear will be evaluated separately.  38 
C.F.R. § 4.86(b).

The Veteran's October 2004 VA audiological examination 
revealed the following pure tone thresholds, in decibels:


Hertz
500
1000
2000
3000
4000
AVG
Right
--
20
40
55
60
44
Left
--
50
60
60
65
59

The average pure tone threshold (using the four 1000 to 4000 
frequencies) was 59 decibels in the left ear.  Speech 
audiometry testing revealed speech recognition ability of 68 
in the left ear.  The examiner noted that these results were 
indicative of mild to moderate sensorineural hearing loss up 
to 2,000 hertz sloping to moderately severe sensorineural 
hearing loss at the high frequencies in the left ear.  

In December 2004, the Veteran was seen for a hearing aid 
evaluation.  The audiologist noted that the Veteran's 
responses were initially superthreshold, but improved with 
encouragement.  The exact pure tone thresholds were not 
included in the file, but the audiologist stated that results 
of the consultation were consistent with the recent VA 
examination.  The Veteran had asymmetrical mild sloping 
severe sensorineural hearing loss on the left.

The Veteran's May 2006 VA audiological examination revealed 
the following pure tone thresholds, in decibels:


Hertz
500
1000
2000
3000
4000
AVG
Right
--
25
50
60
70
51
Left
--
55
60
60
70
61

The average pure tone threshold (using the four 1000 to 4000 
frequencies) was 61 decibels in the left ear.  Speech 
audiometry testing revealed speech recognition ability of 68 
in the left ear.  The examiner noted that these results were 
indicative of moderate to moderately severe sensorineural 
hearing loss in the left ear.  

The Veteran's October 2009 VA audiological examination 
revealed the following pure tone thresholds, in decibels:


Hertz
500
1000
2000
3000
4000
AVG
Right
--
25
60
65
75
56
Left
--
60
70
70
80
70

The average pure tone threshold (using the four 1000 to 4000 
frequencies) was 70 decibels in the left ear.  Speech 
audiometry testing revealed speech recognition ability of 32 
in the left ear.  The examiner noted that these results were 
indicative of moderately severe to severe sensorineural 
hearing loss in the left ear.  

In this case, all pure tone thresholds during the May 2006 
and October 2009 VA examinations were 55 decibels or more in 
the left ear, signifying an "unusual pattern."  As such, it 
is incumbent upon the Board to determine the Roman numeral 
designation from either Table VI or Table VIA (pure tone 
threshold average only), whichever results in the higher 
evaluation.  

With regard to each finding, the Board has considered the 
most severe scores shown during the pendency of this appeal.  
As such, the average pure tone thresholds were 70 decibels in 
the left ear (from the October 2009 VA examination), while 
speech audiometry revealed speech recognition ability of 32 
percent in the left ear (from the October 2009 VA 
evaluation).  For the left ear, this equates to Level XI 
hearing under Table VI and Level VI hearing under Table VIA.
If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  See 38 
C.F.R. § 4.85(f).  Here, only the Veteran's left ear hearing 
loss is service-connected, therefore, a Roman Numeral 
designation of I, will be used for the right ear in Table 
VII.  

Therefore, these findings equate to Level XI hearing 
impairment in the left ear and Level I hearing impairment in 
the right ear, accordingly, a ten percent evaluation.  
Therefore, an increased evaluation is warranted.  

The Board would point out that the lay assertions made by the 
Veteran and his friends that described the Veteran's 
decreased hearing are insufficient to establish entitlement 
to an even higher evaluation for left ear hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The Board notes that the Veteran is 
free to submit evidence at a future date in furtherance of 
the assignment of a higher evaluation, such as recent 
audiological testing reports.  In the present case, the 
"mechanical application" of the applicable diagnostic 
criteria to the evidence at hand clearly establishes a 10 
percent evaluation.  To that extent, the appeal is granted.

III.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this case, the Veteran's disabilities are rated under a 
diagnostic code that evaluates hearing loss.  This Diagnostic 
Code essentially takes into account the hearing impairment 
reported in the record.  As such, the schedule is adequate to 
evaluate the disability, and referral for consideration of an 
extraschedular rating is not warranted.  Since the schedular 
evaluation contemplates the claimant's level of disability 
and symptomatology, the Board does not need to determine 
whether an exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Despite this, the Board notes that there 
is no evidence showing marked interference with employment or 
frequent hospitalization due to his hearing loss disability.  

Overall, and bearing in mind the applicability of 38 C.F.R. § 
4.7 and 38 U.S.C.A. § 5107(b), it is the determination of the 
Board that the evidence of record supports a 10 percent 
evaluation for the Veteran's service-connected left ear 
hearing loss for the entire appellate period beginning on 
August 5, 2004.  To this extent, the appeal is granted.  


ORDER

A 10 percent evaluation for hearing loss of the left ear is 
granted beginning 
August 5, 2004, subject to the laws and regulations governing 
the payment of monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


